      Case 1:20-cv-00208-DAD-SKO Document 9 Filed 05/12/20 Page 1 of 2


 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4
                                      EASTERN DISTRICT OF CALIFORNIA
 5

 6     MELISSA LUNA,                                        Case No. 1:20-cv-00208-DAD-SKO
 7                       Plaintiff,                         ORDER DENYING WITHOUT
                                                            PREJUDICE STIPULATED
 8     v.                                                   PROTECTIVE ORDER
 9     TARGET CORPORATION, and DOES 1 to                    (Doc. 8)
       100,
10
                   Defendants.
11     _____________________________________/
12
                                            I.         INTRODUCTION
13
            On May 8, 2020, the parties filed a request seeking Court approval of their Confidentiality
14
     Stipulation and Protective Order. (Doc. 8.) The Court has reviewed the proposed stipulated
15
     protective order and has determined that, in its current form, it cannot be granted. For the reasons
16
     set forth below, the Court DENIES without prejudice the parties’ request to approve the stipulated
17
     protective order.
18
                                                 II.    DISCUSSION
19
     A.     The Protective Order Does Not Comply with Local Rule 141.1(c)
20
            The proposed protective order does not comply with Rule 141.1 of the Local Rules of the
21
     United States District Court, Eastern District of California. Pursuant to Rule 141.1(c), any proposed
22
     protective order submitted by the parties must contain the following provisions:
23
            (1)     A description of the types of information eligible for protection under the
24                  order, with the description provided in general terms sufficient to reveal the
25                  nature of the information (e.g., customer list, formula for soda, diary of a
                    troubled child);
26
            (2)     A showing of particularized need for protection as to each category of
27                  information proposed to be covered by the order; and
28          (3)     A showing as to why the need for protection should be addressed by a court
      Case 1:20-cv-00208-DAD-SKO Document 9 Filed 05/12/20 Page 2 of 2

                     order, as opposed to a private agreement between or among the parties.
 1

 2
     Local Rule 141.1(c). The stipulated protective order fails to contain all of this required information.
 3
              Local Rule 141.1(c)(1) requires “[a] description of the types of information eligible for
 4
     protection under the order, with the description provided in general terms sufficient to reveal the
 5
     nature of the information.” The protective order, in its current form, does not comply with this
 6
     requirement. (See, e.g., Doc. 8 at 1 (defining “Confidential Material” as “material disclosed in the
 7
     course of the above-captioned lawsuit [] which constitute or contain trade secrets or other
 8
     confidential research, development, or commercial information of the parties”).)
 9
              The protective order also fails to identify the parties’ need for protection in anything but the
10
     most general terms. As the parties do not present any particularized need for protection as to the
11
     identified categories of information to be protected, the protective order fails to comply with Local
12
     Rule 141.1(c)(2), which requires “[a] showing of particularized need for protection as to each
13
     category of information proposed to be covered by the order.”
14
              Finally, the requirement of Local Rule 141.1(c)(3) is not at all addressed. In its current form,
15
     the protective order does not show “why the need for protection should be addressed by a court
16
     order, as opposed to a private agreement between or among the parties.”
17
     B.       The Parties’ Stipulated Protective Order is Denied Without Prejudice
18
              The parties may re-file a revised proposed stipulated protective order that complies with
19
     Local Rule 141.1(c) and corrects the deficiencies set forth in this order.
20
                                     III.   CONCLUSION AND ORDER
21
              Based on the foregoing, IT IS HEREBY ORDERED that the parties’ request for approval of
22
     the Confidentiality Stipulation and Protective Order (Doc. 8) is DENIED without prejudice to
23
     renewing the request.
24

25 IT IS SO ORDERED.

26
     Dated:     May 12, 2020                                        /s/   Sheila K. Oberto               .
27                                                        UNITED STATES MAGISTRATE JUDGE
28

                                                         2
